NO. 12-18-00164-CR

                          IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                      TYLER, TEXAS

LARRY COLEMAN HICKS,                              §       APPEAL FROM THE 7TH
APPELLANT

V.                                                §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                          §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       This appeal is being dismissed for want of jurisdiction. Larry Coleman Hicks, acting pro
se, appeals from his conviction for possession of a controlled substance. Sentence was imposed
on February 4, 2013 and no motion for new trial was filed. Under the rules of appellate
procedure, the notice of appeal must be filed within thirty days after the sentence is imposed or
within ninety days after sentence is imposed if the defendant timely files a motion for new trial.
See TEX. R. APP. P. 26.2(a). Rule 26.3 provides that a motion to extend the time for filing a
notice of appeal must be filed within fifteen days after the deadline for filing the notice of appeal.
TEX. R. APP. P. 26.3. In this case, Appellant filed his notice of appeal on June 20, 2018, long
after the time for filing a notice of appeal under Rule 26.2(a) or for seeking a motion to extend
under Rule 26.3.
       On June 20, 2018, this Court notified Appellant that the information received failed to
show the jurisdiction of the Court, i.e., there was no notice of appeal filed within the time
allowed by the rules of appellate procedure and no timely motion for an extension of time to file
the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed Appellant that the appeal
would be dismissed unless the information was amended on or before July 2 to show this Court’s
jurisdiction. This deadline has now passed, and Appellant has neither shown the jurisdiction of
this Court nor otherwise responded to the June 20 notice.
         This Court is not authorized to extend the time for perfecting an appeal except as
provided by the Texas Rules of Appellate Procedure.1 See TEX. R. APP. P. 26.2, 26.3; see also
Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519,
522 (Tex. Crim. App. 1996).               Accordingly, we dismiss Appellant’s appeal for want of
jurisdiction. See TEX. R. APP. P. 43.2(f). All pending motions are overruled as moot.
Opinion delivered July 18, 2018.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
           Only the court of criminal appeals has jurisdiction to grant an out-of-time appeal. See Ater v. Eighth
Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also Kossie v. State, No. 01-16-00738-CR,
2017 WL 631842, at *1–2 (Tex. App.—Houston [1st Dist.] Feb. 16, 2017, no pet. h.) (mem. op., not designated for
publication) (dismissing for lack of jurisdiction because appellant could not pursue out of time appeal without
permission from court of criminal appeals); see TEX. CODE CRIM. PROC. ANN. art 11.07 § 3(a) (West 2005).


                                                          2
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                            JULY 18, 2018


                                        NO. 12-18-00164-CR


                                   LARRY COLEMAN HICKS,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                 Appeal from the 7th District Court
                        of Smith County, Texas (Tr.Ct.No. 007-1263-12)

                   THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                   It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.